Title: To James Madison from James Simpson, 26 September 1803
From: Simpson, James
To: Madison, James


					
						No. 64.
						Triplicate.
						Sir
						Tangier 26th. Septemr. 1803.
					
					An occasional opportunity offering for Portugal I seize it to hand you four enclosures, which request you will lay before the President.
					No. 1. is answer to the Letter I had the honour of advising by No. 62 to have written the Emperour.
					No. 2 contains translations of a Letter from the Secretary of State with its enclosures chiefly regarding the Meshouda.
					No. 3 the Ministers answer to my Letter on subject of violent measures attempted by Alcayde Hashash to get me to him at Tetuan.
					No. 4 translation of the Emperours answer to the complaint made by the Body of Consuls on the occasion of my being detained at the Governours House on the night of the first this Month.
					From all these you will see the Emperour had not or now pretends not to have had any Idea of going to War with the United States.
					It was very fortunate Captain Bainbridge met his Cruizer with the captured Vessel in actual possession, as that put the question of their intention out of all doubt.  Be that as it may the Emperour is now most undoubtedly much disposed for Peace, as I foresaw that I recommended to Commodore Preble to meet him on that ground, which he has readily assented to inasmuch as it can be done on honourable terms.  That Gentleman came to this Bay on the 17th. Inst. for purpose of entering upon a Negotiation; but as there was not any person here sufficiently authorised to that effect by the Emperour he returned same Evening to Gibraltar.  The day following I sent a Messenger to the Minister to notify our having closed with the wishes expressed in His Majestys Letter of the 9th: Inst: whose return I expect tomorrow.  Commodore Preble called in this Bay yesterday and is now run to Leeward of Cape Spartel as the Wind blows hard at East.
					I trust my next will hand you intelligence of 
matters being at least far advanced toward a re-establishment of Peace with this Country.  In the mean time entreat you will excuse my writing in such haste; but not to lose so favourable an opportunity of conveying my Letter speedily to Lisbon is the motive of it.  I have the honour to be Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
